
	
		III
		111th CONGRESS
		2d Session
		S. RES. 489
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2010
			Mr. Alexander (for
			 himself, Mr. Burris,
			 Mr. Corker, Mr.
			 Cardin, Mr. Feingold, and
			 Mr. Durbin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and achievements of Dr.
		  Benjamin L. Hooks.
	
	
		Whereas Benjamin Hooks was born in Memphis, Tennessee on
			 January 31, 1925;
		Whereas Benjamin Hooks died April 15, 2010, at the age of
			 85 in Memphis, Tennessee, and is survived by his wife, Frances Hooks, his
			 daughter, Patricia Gray, and 2 grandsons;
		Whereas Benjamin Hooks was the fifth of 7 children born to
			 Robert B. and Bessie Hooks, and was the grandson of Julia Hooks, the second
			 Black woman in the United States to graduate from college;
		Whereas Benjamin Hooks attended LeMoyne-Owen College in
			 Memphis and, in 1944, graduated from Howard University;
		Whereas Benjamin Hooks joined the United States Army
			 during World War II and was promoted to staff sergeant;
		Whereas in 1948, Benjamin Hooks received his law degree
			 from DePaul University in Chicago, Illinois and returned to Memphis, Tennessee
			 to help breakdown segregation;
		Whereas Benjamin Hooks set up his own law practice and was
			 one of a few Blacks practicing law in Memphis from 1949–1965;
		Whereas Benjamin Hooks was appointed to a vacancy on the
			 Shelby County criminal court, by Governor Frank G. Clement in 1965, making him
			 the first Black criminal court judge in the history of Tennessee;
		Whereas Benjamin Hooks was a leader in the civil rights
			 movement and joined the Southern Christian Leadership Conference of Reverend
			 Martin Luther King in 1956;
		Whereas Benjamin Hooks became the first Black appointee to
			 the Federal Communications Commission in 1972, when he was appointed by
			 President Richard Nixon, and, in that capacity, worked towards minority
			 employment and involvement in broadcasting;
		Whereas Benjamin Hooks was elected executive director of
			 the National Association for the Advancement of Colored People (NAACP) on
			 November 6, 1976, and served in that role until 1992;
		Whereas Benjamin Hooks was an ordained minister and
			 delivered sermons for 52 years at the Greater Middle Baptist Church and as
			 pastor at Greater New Mountain Moriah Missionary Baptist Church in
			 Detroit;
		Whereas Benjamin Hooks was honored in 1996 with the
			 dedication of the Benjamin L. Hooks Institute for Social Change at the
			 University of Memphis, which he helped to create;
		Whereas Benjamin Hooks and Francis Hooks renewed their
			 wedding vows on March 24, 2001, after almost 50 years of marriage;
		Whereas in November 2007, Benjamin Hooks was awarded the
			 Presidential Medal of Freedom, the highest civilian honor in the United States,
			 by President George W. Bush; and
		Whereas the passing of Benjamin Hooks is a great loss:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 outstanding contributions of Dr. Benjamin L. Hooks to the civil rights
			 movement, the ministry, his family, and the community of Memphis, Tennessee;
			 and
			(2)pays tribute to
			 Dr. Benjamin L. Hooks, his passion for life, dedication to service, and
			 commitment to equality.
			
